Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, the prior art does not show the limitations of “one or more non-transitory mediums including instructions, that when executed, cause the multi-core computing system to …designate the second CPU as CPUO, determine that a new CPU has replaced the first CPU, operate the switch to communicatively couple the new CPU to a backup initialization code store via the first media interface, initialize the new CPU, and designate the new CPU as CPUN, wherein N≠0.”
With respect to independent claim 15, the prior art does not show the limitations of “instructions encoded on a tangible and non-transitory medium to instruct the hardware platform to: designate the second CPU as CPUO; operate the switch to communicatively couple the first CPU to the second boot store via the second media interface, and to communicatively couple the second CPU to the first boot store via the first media interface; determine that a new CPU has replaced the first CPU; and initialize the new CPU comprising retrieving the instructions to initialize the new CPU from the first boot store via the first media interface.”
With respect to independent claim 23, the prior art does not show the limitations of “designating a second CPU in a second CPU socket as CPUN, where N≠0; operating a media interface switch to communicatively couple the first CPU to a first boot code store via a media interface”.
With respect to independent claim 27, the prior art does not show the limitations of “designate a second CPU in a second CPU socket as CPUN, where N≠0; operate a media interface switch to communicatively couple the first CPU to a first boot code store via a media interface”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GLENN A. AUVE/Primary Examiner, Art Unit 2186